Citation Nr: 0606561	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-37 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for arthritis.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a gastrointestinal 
disorder.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  

REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 6, 1943, to 
November 8, 1943.  

By rating action in February 1944, the RO, in part, granted 
service connection for psychoneurosis and denied service 
connection for arthritis.  The veteran was notified of this 
decision and did not appeal.  

In May 1949, the Board of Veterans' Appeals (Board) denied 
service connection for a gastrointestinal disorder.  

In May 1961, the Board upheld a December 1960 RO decision 
that severed service connection for psychoneurosis.  In 
August 2005, the Board found that there was no clear and 
unmistakable error in the May 1961 Board decision.  

This matter initially came before the Board on appeal from a 
March 2003 decision by the RO which, in part, denied service 
connection for arthritis, a gastrointestinal disorder, and a 
psychiatric disorder on a de novo basis.  The Board remanded 
the issues currently on appeal to notify the veteran and his 
representative that the claims were denied previously and 
were final, and that new and material evidence was required 
to reopen the claims.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for arthritis was finally denied by an 
unappealed rating decision by the RO in February 1944.  

3.  The additional evidence received since February 1944 is 
either cumulative or redundant of evidence already of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  

4.  Service connection for a gastrointestinal disorder was 
denied by the Board in May 1949.  

5.  The additional evidence received since the May 1949 Board 
decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  

6.  In May 1961, the Board upheld a December 1960 rating 
decision that severed service connection for psychoneurosis.  

7.  The additional evidence received since the May 1961 Board 
decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 1944 RO decision that denied service 
connection for arthritis is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2005).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for arthritis.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108 (West 
2002 & Supp. 2005); C.F.R. §§ 3.104(a), 3.156(a), 3.159, 
20.1105 (2005).  

3.  The May 1949 Board decision that denied service 
connection for a gastrointestinal disorder is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).  

4.  New and material evidence has not been submitted to 
reopen the claim of service connection for a gastrointestinal 
disorder.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.159, 20.1100, 20.1105 (2005).  

5.  The May 1961 Board decision which severed service 
connection for psychoneurosis is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2005).  

6.  New and material evidence has not been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.159, 20.1100, 20.1105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification and assistance 
provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service 
connection claim.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board concludes that the information and discussions as 
contained in the March 2003 rating decision, the December 
2003 statement of the case, the December 2005 supplemental 
statement of the case (SSOC), and in letters sent to the 
veteran in February, March, and May 2003, and September 2005 
have provided him with sufficient information regarding the 
applicable regulations.  The content of the letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Additionally, these documents notified him of 
his responsibility to submit new and material evidence which 
showed that his current arthritis, gastrointestinal, and 
psychiatric problems are, in some fashion, related to or were 
aggravated by military service; of what evidence was 
necessary to substantiate the claims for service connection; 
why the current evidence was insufficient to award the 
benefits sought, and suggested that he submit any evidence in 
his possession.  The veteran was also scheduled to testify at 
a personal hearing, but withdrew his request and asked to 
have his claim adjudicated based on the evidence of record.  
The veteran has been provided notice of what VA was doing to 
develop the claims, notice of what he could do to help his 
claims, and notice of how the claims were still deficient.  
Further, the veteran has not identified the existence of any 
relevant evidence that has not been obtained or requested.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Consequently, the Board concludes that it may proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims and is familiar 
with the law and regulations pertaining to the claims.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  Therefore, the Board finds that 
the duty to assist and notify as contemplated by applicable 
provisions, including the VCAA, has been satisfied.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of war 
and arthritis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

However, before reaching the merits of the veteran's claim, 
the Board must first rule on the matter of reopening the 
claims.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the 
claims to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 
1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for arthritis was denied 
by the RO in February 1944.  There was no appeal of this 
decision, and it became final.  Service connection for a 
gastrointestinal disorder was denied by the Board in February 
1949.  In May 1961, the Board upheld the December 1960 rating 
decision which severed service connection for psychoneurosis.  
In August 2005, the Board found that the May 1961 decision 
did not involve clear and unmistakable error (CUE).  
Therefore, the laws and regulations governing finality and 
reopening of previously disallowed claims is pertinent in the 
consideration of the current claims on appeal.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Id.  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  
Furthermore, the regulation pertaining to the definition of 
new and material has been amended and is effective only for 
claims filed on or after August 29, 2001.  (See 38 C.F.R. 
§ 3,156(a)).  Here, the veteran's request to reopen the claim 
for arthritis was received in September 2002.  Thus, the 
current appeal will be decided under the revised version of 
§ 3.156(a) as is outlined in the decision below.  The veteran 
and his representative were provided with the current 
regulations in the SSOC.  

Concerning the claim of service connection for arthritis, it 
should be noted that a decision by the RO shall be final and 
binding on all field offices of the Department of Veterans 
Affairs as to conclusions based on the evidence on file at 
the time VA issues written notification of the decision.  A 
final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except where there is clear and 
unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  

As to the two final Board decisions, unless the Chairman of 
the Board orders reconsideration, or one of the other 
exceptions to finality apply, all Board decisions are final 
on the date stamped on the face of the decision.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In this case, the 
veteran did not request reconsideration of the Board 
decisions and no other exception to finality apply.  Hence, 
the May 1949 and May 1961 decisions are final as to the 
evidence then of record.  Id.  

Arthritis

The evidence of record at the time of the February 1944 
rating decision included the veteran's service medical 
records which showed that he was admitted to a service 
hospital a few weeks after entering service with multiple 
somatic complaints, including a fever and pains in his head, 
neck, chest, shoulders, back, legs, and stomach.  He denied 
any history of serious injury or rheumatism.  He reported a 
history of similar problems prior to service, but said that 
they had not worsened since entering service.  He underwent 
extensive evaluation, including comprehensive diagnostic 
studies which failed to reveal any organic basis for his 
complaints.  All diagnostic and clinical studies, including 
x-rays, sedimentation rate, sputum, urinalysis, and complete 
blood count were negative.  There was no evidence of 
inflammation or limitation of motion of any joint.  The final 
diagnosis was psychoneurosis, mixed type, manifested by 
anxiety and multiple somatic complaints without demonstrable 
organic etiology.  

The evidence added to the record since the February 1944 
rating decision included two VA examination reports (August 
1944 and December 1948), additional service medical records 
received in September 1960, private treatment records from 
1991 to 2003, including statements from several family 
physicians, and VA outpatient records from 2001 to 2002.  

The additional service medical records were essentially 
redundant and merely supplemented the service medical records 
previously considered.  The records showed treatment for 
nasopharyngitis and other somatic problems, but did not 
include any additional or new relevant information not 
considered previously.  

The remaining medical reports are essentially cumulative and 
redundant of information previously considered.  The 
statements from the private physicians addressed problems 
unrelated to arthritis.  The two VA examination reports and 
the recent private and VA medical records showed periodic 
complaints of multiple joint pain.  However, there were no 
objective findings evidence of arthritis until some 53 years 
after service.  The first diagnostic evidence of arthritis 
(in both hips) was noted on a private report in November 
1996.  A subsequent private x-ray report in October 2002 
revealed degenerative changes in the cervical spine.  The 
reports did not include any specific findings or opinions 
relating the veteran's arthritis to service.  

The evidence previously reviewed showed no significant 
symptoms or objective evidence of arthritis in service or 
within one year of discharge from service.  As a whole, the 
additional medical evidence does not offer any new probative 
information relating any current arthritis to service and is 
essentially cumulative of evidence already of record in that 
regard.  Therefore, the Board finds that the additional 
evidence is not new and material, since it does not include 
competent medical findings linking the veteran's current 
arthritis to the service.  The medical reports do not offer 
any new probative information and are merely cumulative of 
evidence already of record.  Accordingly, a basis to reopen 
the claim of service connection for arthritis has not been 
presented.  

Gastrointestinal Disorder

The evidence of record at the time of the May 1949 Board 
decision that denied service connection for a 
gastrointestinal disorder included the veteran's service 
medical records, August 1944 and December 1948 VA examination 
reports, and a statement from a private physician, dated in 
November 1948.  

The service medical records showed treatment for, among other 
things, vague complaints of stomach pain.  However, 
comprehensive evaluations, including numerous diagnostic 
studies failed to reveal any objective evidence of organic 
pathology referable to his stomach.  Other than complaints of 
a poor appetite and nervousness when examined by VA in August 
1944, there were no objective findings related to the 
veteran's stomach.  The medical statement from the private 
physician in November 1948 noted that the veteran was run 
down, under weight, and looked sickly, and that he reported 
frequent vomiting after eating.  His abdomen was distended 
and tender to palpation, particularly over the gall bladder 
region.  There was no indication that any diagnostic studies 
were conducted.  The diagnoses included breaking down of the 
nervous system with chronic gastritis and gall bladder.  The 
examiner did not offer any opinion or otherwise suggest that 
the veteran's symptoms or findings were related to service.  
There was no objective evidence of any organic pathology 
referable to the veteran's stomach on VA examination in 
December 1948.  The diagnosis was anxiety reaction.  

The evidence added to the record since the May 1949 Board 
decision included additional service medical records, 
numerous VA and private medical records from 1991 to 2003, 
and letters from four private doctors, all dated in October 
1960.  The additional service medical records and doctor's 
statements offered no probative information referable to any 
gastrointestinal disorder.  The remaining private and VA 
medical records from 1991 to 2003, showed occasional 
complaints of abdominal pain and dyspepsia.  However, an 
upper gastrointestinal series in November 1997 revealed no 
evidence of reflux or any other significant abnormality of 
the stomach or duodenum.  Other than a moderate sized sliding 
hiatal hernia, no other abnormalities were noted.  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, are essentially 
cumulative and redundant of information previously 
considered.  The evidence previously reviewed showed no 
evidence or diagnosis of a gastrointestinal disorder in 
service, and the veteran has not provided any competent 
evidence of a current gastrointestinal disorder related to 
the veteran's military service.  

Thus, the Board finds that the additional evidence is not new 
and material, since it does not include competent medical 
findings of a current gastrointestinal disorder related to 
service.  Accordingly, a basis to reopen the claim of service 
connection for a gastrointestinal disorder have not been 
presented.  



Psychiatric Disorder

As noted above, in May 1961, the Board upheld the December 
1960 rating decision which severed service connection for 
psychoneurosis.  The veteran's collateral attack on that 
decision by way of his claim of clear and unmistakable error 
(CUE) was denied by the Board in August 2005.  That decision 
provided an in depth analysis of all of the evidence before 
the Board in May 1961, and concluded that there was no CUE in 
the prior Board decision.  Thus, the findings of the May 1961 
Board decision are final and are not subject to further 
review.  The veteran and his representative were provided a 
copy of this decision.  Therefore, for the sake of brevity, 
the Board will not duplicate the extensive discussion and 
analysis of the 1961 decision by replicating the same 
information in this decision.  What is sufficient to note is 
that the May 1961 Board decision determined that the evidence 
clearly and unambiguously showed that the veteran's 
psychoneurosis preexisted his entrance into military service, 
and that it was not aggravated by service.  

The evidence added to the record since the May 1961 Board 
decision includes additional service medical records, and 
numerous VA and private medical records for treatment from 
1991 to 2003.  The additional service medical records showed 
treatment primarily for an unrelated respiratory disorder and 
included additional treatment notes which merely supplemented 
the service medical records already of record.  The notes did 
not include any new or relevant information that was not 
considered previously.  As to the remaining VA and private 
medical records, other than occasional complaints of 
nervousness, depression, anxiety, and memory loss, none of 
the additional evidence provided any relevant information 
suggesting a relationship between a current psychiatric 
disorder and service.  As a whole, the medical reports do not 
offer any new probative information and are merely cumulative 
and redundant of information previously considered.  

The evidence previously reviewed showed that the veteran had 
psychiatric symptoms prior to entering service and that they 
were not aggravated during service.  The additional evidence 
merely showed occasional recurrence of symptoms without any 
specific diagnosis or opinion suggesting aggravation of the 
pre-existing disorder in service, or any relationship between 
his current symptoms and service.  Accordingly, the Board 
finds that a basis to reopen the claim of service connection 
for a psychiatric disorder have not been presented.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for arthritis, the appeal is 
denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a gastrointestinal 
disorder, the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a psychiatric disorder, 
the appeal is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


